               1 David M. Lilienstein (Bar No. 218923)
                 david@dllawgroup.com
               2 Katie Joy Spielman (Bar No. 252209)
                 katie@dllawgroup.com
               3 DL LAW GROUP
                 1000 Wilshire Boulevard, Suite 1860
               4 Los Angeles, California 90017-2457
                 Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930

               6 Attorneys for Plaintiff
                 G.N.
               7
                 Nicole Y. Blohm (Bar No. 177284)
               8 nblohm@mmhllp.com
                 Tatiana Semerjian Nunneri (Bar No. 300493)
               9 tnunneri@mmhllp.com
                 MESERVE, MUMPER & HUGHES LLP
              10 1000 Wilshire Boulevard, Suite 1860
                 Los Angeles, California 90017-2457
              11 Telephone: (213) 620-0300
                 Facsimile: (213) 625-1930
              12
                 Attorneys for Defendant
              13 LIFE INSURANCE COMPANY OF NORTH AMERICA

              14                                  UNITED STATES DISTRICT COURT

              15                                 NORTHERN DISTRICT OF CALIFORNIA

              16

              17 G.N.,                                             )   Case No. 4:20-cv-08907-HSG
                                                                   )
              18                    Plaintiff,                     )   STIPULATION TO CONTINUE
                                                                   )   TELEPHONIC CASE MANAGEMENT
              19              vs.                                  )   CONFERENCE; ORDER
                                                                   )
              20 LIFE INSURANCE COMPANY OF NORTH                   )   SCHEDULED CMC: July 6, 2021 at 2:00
                 AMERICA; SOUTHERN CALIFORNIA                      )   p.m.
              21 PERMANENTE MEDICAL GROUP; and                     )   PROPOSED CMC DATE: July 20, 2021 at
                 DOES 1 through 10,                                )   2:00 p.m.
              22                                                   )
                              Defendants.                          )   Judge: Haywood S. Gilliam, Jr.
              23                                                   )
                                                                   )   Complaint Filed: December 14, 2021
              24                                                   )   FAC Filed: March 31, 2021

              25

              26
              27              WHEREAS, on June 25, 2021 the Court set a telephonic Case Management Conference on
              28 July 6, 2021, at 2:00 p.m. and ordered Plaintiff G.N. (“Plaintiff”) and Defendant LIFE INSURANCE
LAW OFFICES
                                                                   1                    Case No. 4:20-cv-08907-HSG
 MESERVE,
 MUMPER &                                                                  STIPULATION TO CONTINUE TELEPHONIC
HUGHES LLP                                                                      CASE MANAGEMENT CONFERENCE;
                   177141,1                                                                   -----------------
                                                                                              [PROPOSED] ORDER
               1 COMPANY OF NORTH AMERICA (“LINA”) to file a joint case management statement by July 2,

               2 2021 (Doc. No. 33);

               3              WHEREAS, lead trial counsel for LINA, Nicole Y. Blohm, will be on a pre-planned/paid for

               4 trip out of the country on July 6, 2021, departing July 2, 2021 and returning July 17, 2021, and will

               5 have limited access to phone and email during this time;

               6              WHEREAS, counsel for Plaintiff and counsel for LINA have met and conferred and have

               7 agreed to request that the Court briefly continue the Case Management Conference by 14-days, from

               8 July 6, 2021 at 2:00 p.m. to July 20, 2020 at 2:00 p.m., so that Ms. Blohm is available to appear;

               9              WHEREAS, the Parties agree that they will comply with the July 2, 2021 filing deadline for

              10 their joint case management statement even if the Case Management Conference is continued.

              11              IT IS HEREBY STIPULATED by and between Plaintiff and LINA, by and through their

              12 respective attorneys of record, that the parties request the Case Management Conference currently

              13 scheduled for July 6, 2021 at 2:00 p.m. be continued to July 20, 2021 at 2:00 p.m., or to a date after

              14 July 17 that the Court is available.

              15 IT IS SO STIPULATED.

              16 Dated: June 30, 2021                             David M. Lilienstein
                                                                  Katie Joy Spielman
              17                                                  DL LAW GROUP

              18

              19
                                                                  By:          /s/ David M. Lilienstein
              20                                                            David M. Lilienstein
                                                                            Attorneys for Plaintiff
              21                                                            G.N.

              22 Dated: June 30, 2021                             Nicole Y. Blohm
                                                                  Tatiana Semerjian Nunneri
              23                                                  MESERVE, MUMPER & HUGHES LLP

              24

              25
                                                                  By:            /s/ Tatiana Semerjian Nunneri
              26
                                                                            Tatiana Semerjian Nunneri
              27                                                            Attorneys for Defendant
                                                                            LIFE INSURANCE COMPANY OF
              28                                                            NORTH AMERICA
LAW OFFICES
                                                                        2                        Case No. 4:20-cv-08907-HSG
 MESERVE,
 MUMPER &                                                                           STIPULATION TO CONTINUE TELEPHONIC
HUGHES LLP                                                                               CASE MANAGEMENT CONFERENCE;
                   177141.1                                                                            -----------------
                                                                                                       [PROPOSED] ORDER
               1                                         FILER’ S ATTESTATION

               2              The filing attorney attests that she has obtained concurrence regarding the filing of this

               3 document and its content from the signatories to this document.

               4

               5

               6

               7                                                       ORDER

               8              Upon consideration of the Stipulation to Continue Telephonic Case Management Conference,

               9 and for good cause shown, the Court hereby grants the parties’ Stipulation and ORDERS as follows:

              10              The Case Management Conference currently scheduled for July 6, 2021 at 2:00 p.m. is

              11 continued to July 20, 2021 at 2:00 p.m. The Parties are to file their joint case management statement

              12 by July 2, 2021. All counsel shall use the following dial-in information to access the call:

              13              Dial-In: 888-808-6929

              14              Passcode: 6064255

              15              For call clarity, the parties shall NOT use speaker phone or earpieces for these calls, and

              16 where at all possible, parties shall use landlines.

              17

              18 IT IS SO ORDERED.

              19 Dated: 6/30/2021
                                                                  Hon. Haywood S. Gilliam, Jr.
              20                                                  United States District Judge
              21

              22

              23

              24

              25

              26
              27

              28
LAW OFFICES
                                                                       3                     Case No. 4:20-cv-08907-HSG
 MESERVE,
 MUMPER &                                                                       STIPULATION TO CONTINUE TELEPHONIC
HUGHES LLP                                                                           CASE MANAGEMENT CONFERENCE;
                   177141.1                                                                        -----------------
                                                                                                   [PROPOSED] ORDER
